Citation Nr: 1758172	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc and joint disease, lumbar spine with fusion at L3-4, to include a temporary total evaluation for convalescence  following surgery for the lumbar spine.

2.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision.

In March 2017, the Veteran testified before the undersigned at a video conference hearing at the St. Petersburg, Florida, VA RO.  A transcript of this hearing has been associated with the claims file. 

The Board notes that the Veteran's lumbar spine disability claim has been characterized as an increased rating claim throughout the processing of this appeal. However, in light of the Veteran's allegations that he should be entitled to a temporary and total rating for convalescence following surgery for his lumbar spine for a period of time on appeal, the Board has recharacterized the Veteran's claim accordingly, as listed above.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  Throughout the processing of this appeal, the Veteran has submitted a claim for entitlement to TDIU in March 2017 on which he indicated that his back condition affects his employability.  Therefore, as the Veteran indicated that he is unemployed or unemployable as a result of his service-connected disability, the Board finds that Rice is applicable to the current appeal and the issue of entitlement to TDIU should be construed as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009).

The issues of entitlement to special monthly compensation (SMC) based on aid and attendance, and entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service-connected lumbar spine disability, have been raised by the record in March 2017 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to the adjudication of the claims on appeal.

The Veteran was most recently provided a VA examination evaluating the severity of his service-connected lumbar spine disability in August 2010.  It has been over 7 years since this VA examination was conducted.  Moreover, at the March 2017 hearing, the Veteran testified that he suffers from numbness in his feet and that he has pain that travels from his back down through his buttocks and into his legs.  While the Veteran has submitted medical records from recent years documenting treatment for his lumbar spine disability, pertinent details regarding the Veteran's range of motion and severity of the reported radicular symptoms is not of record for the last several years.  Unfortunately, there is simply not enough evidence to evaluate his case at this time, and a new VA examination is needed. 

Furthermore, as the Veteran has submitted evidence documenting that he receives Social Security Administration (SSA) disability benefits for his back disability, a request should be made from SSA for all available, pertinent records.  While the Board certainly appreciates efforts made by the Veteran and his attorney to submit the letter granting Social Security benefits, it is entirely possible that agency's file contains medical records and/or evaluations that are not in the Veteran's VA file.  Furthermore, especially in the context of the Veteran's TDIU claim, VA must consider any relevant records from Social Security.  

With respect to the Veteran's TDIU claim, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU.  Upon review and consideration of any information thereafter received, the AOJ shall determine whether TDIU is warranted, to include whether referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU..

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any recent private treatment records that he has not already submitted.  Associate any records received, including negative responses, with the claims file.

3. Associate all available, pertinent SSA disability benefits records with the file.

4. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease and joint disease, lumbar spine with fusion at L3-4.  This should include evaluation of any associated neurological deficits.

5. Review and consider all information, and determine whether entitlement for TDIU is warranted, to include, if necessary, whether referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

6. Thereafter, readjudicate the issues on appeal, including the issue of a convalescence rating following the 2014 surgery.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2017).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

